Citation Nr: 0427152	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  00-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active service from September1990 to July 
1991.  It appears that he also had service from February to 
June 1990 with an uncharacterized release.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  A Board decision in February 1998 denied service 
connection for PTSD; that decision is final.

2.  At the time that the Board issued its decision in 
February 1998, there was no competent evidence that 
corroborated the veteran's claimed stressors, and there was 
no objective medical opinion that linked a diagnosis of PTSD 
to an incident during service.

3.  The evidence added to the record since the RO issued its 
notice of decision in February 1998 bears directly and 
substantially upon the specific matter under consideration 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.





CONCLUSION OF LAW

Evidence received since the February 1998 RO decision denying 
a claim for entitlement to service connection for PTSD is new 
and material, and the claim for service connection for that 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R §§ 3.102, 3.159 and 
3.326(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In light of the Board's decision to reopen, any failure to 
follow the Veterans Claims Assistance Act of 2000 (VCAA) up 
to this point results in no prejudice to the veteran and 
therefore constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The record shows that the Board denied the veteran's claim of 
entitlement to service connection for PTSD in a February 1998 
decision.  That decision is final.  However, a claim will be 
reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity." Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).

The veteran's application to reopen his claim for service 
connection for PTSD was received in March 1999, and evidence 
has been received in support of the applications.

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date. In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 12 
Vet. App. at 314.  "New evidence" is evidence "not previously 
submitted to agency decision makers ... [that] is neither 
cumulative nor redundant." 38 C.F .R. § 3.156(a) (2001); see 
Smith, supra (if evidence was not in the record at time of 
final disallowance of claim and is not cumulative of other 
evidence in the record, it is new); see also Elkins v. West, 
12 Vet. App. 209, 216 (1999) (en banc).  New evidence will be 
considered material only if it "bears directly and 
substantially upon the specific matter under consideration" 
and "by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (materiality requirement of 38 C.F.R. § 
3.156(a) (2001) is not focused on outcome determination but 
upon importance of complete record for evaluation of 
appellant's claim).

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown,      8 
Vet. App. 69 (1995).  The evidence associated with the claims 
file since the Board issued its decision in February 1998 
includes the veteran's Social Security Administration records 
and additional medical evidence.  The Social Security 
Administration has granted disability benefits due to PTSD.

The Board denied the claim in February 1998 essentially 
because there was no competent evidence of record to show 
that the veteran was exposed to combat or experienced a 
stressful situation during his military service.

The Board finds that, in light of the veteran's claim of 
exposure to combat situations while serving in Southwest 
Asia, the evidence received since the RO's February 1998 
decision bears directly and substantially upon the specific 
matter under consideration, i.e., whether the veteran's 
currently diagnosed PTSD developed as a result of service, 
including combat situation in Southwest Asia, and is of such 
significance that it must be considered together with all 
other evidence to fairly decide the merits of the claim. 
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material and that the 
claim for service connection for PTSD must be reopened.

Having reopened the claim, the Board finds that additional 
development is necessary, as outlined in the Remand section 
of this action, before addressing the issues on appeal.


REMAND

The Board observes that the VCAA, 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted in November 2000, during the course 
of this appeal.  The VCAA eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, there is no communication from the RO to the veteran and 
representative that advises the veteran of the evidence 
needed to substantiate his claim or explains which portion of 
evidence needed to substantiate the claim, if any, the 
veteran has the responsibility to provide, and which portion 
of the evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The correspondence issued by the RO, 
including the October 2000 statement of the case, the May 
2001 supplemental statement of the case, and November 2002 
supplemental statement of the case, is insufficient to 
provide the requisite notice.  

Furthermore, as noted above, the RO adjudicated the issue on 
appeal on a direct basis instead of on a reopened bases.  In 
any event, as the Board has already determined that the 
veteran has submitted new and material evidence, which 
resulted in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard, 4 Vet. App. at 392-94.  
To decide the reopened issue for service connection for PTSD 
without complying with VCAA would prejudice the veteran.  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The veteran alleges that his current diagnosis of PTSD is a 
result of service in Southwest Asia.  He indicates that 
during this time he was exposed to Scud missile attacks.  The 
veteran feels that these experiences in Southwest Asia have 
caused his PTSD.  The veteran's service records appear to be 
incomplete, and a copy of the veteran's DD-214 has not been 
associated with the claims files.  The RO must contact the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, and attempt to locate the veteran's original 
service medical records, including his DD 214.  If the 
service medical records are not available, the NPRC should 
provide a written explanation.  A review of the veteran's 
current service records does not show that he engaged in 
combat with the enemy; accordingly, there must be credible 
supporting evidence that his claimed in-service stressor(s) 
occurred in order to support the diagnosis of PTSD.  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The veteran in this case has recounted multiple stressful 
incidents to include being continuously exposed to Scud 
missile attacks.  From the record it does not appear that the 
RO attempted to obtain verification of the veteran's claimed 
stressors.  The RO should ask the U.S. Armed Services Center 
for Unit Records Research (CURR) to attempt to verify the 
veteran's claimed service stressors.

Accordingly, the appeal is returned to the RO for the 
following:

1.  The RO must notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for service 
connection for PTSD, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

?	Specifically, the RO should contact 
the veteran with notice of the 
purpose of this remand and afford 
him opportunity to provide any 
additional specific information 
pertaining to alleged stressful 
events of service, particularly 
informing him of the probative value 
of any detailed information 
regarding dates, places, detailed 
descriptions of events, and/or 
identifying information concerning 
any other individuals involved in 
the events, including their names, 
ranks, units of assignment and any 
other identifying detail.  CURR 
requires that, if the veteran cannot 
provide a specific date of a 
described stressor, he must provide 
a 60-day period around the time it 
occurred.  CURR will not process 
VA's request if the veteran has not 
provided this 60-day window.  (For 
example, an appropriate request 
would be that a stressful event 
occurred between January 1 and March 
1, 1970).  The veteran should 
specifically be asked to recall the 
name of the unit he was assigned to 
while stationed in Southwest Asia.  
The veteran should also be advised 
that he is free to identify and/or 
submit other information in support 
of his claim.

?	The RO should request the veteran's 
service medical records and DD 214 
to the appropriate federal agencies, 
including the NPRC.  If no 
additional service records can be 
found, or if they have been 
destroyed, ask for specific 
confirmation of that fact in 
writing.

2.  Then, the RO should, send a report of 
all statements pertaining to stressful 
events provided by the veteran in support 
of his claim, a copy of this remand and 
all associated documents to CURR.  CURR 
should be requested to provide any 
information which might corroborate each 
of the veteran's alleged stressors, to 
include any relevant unit histories 
pertinent to whether the veteran's unit 
was subject to Scud missile attacks, and 
pertinent to the unit having incurred any 
wounded or casualties.  A response, 
negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

3.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified.  All credibility issues related 
to this matter should be addressed at 
that time.

4.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The RO must specify for the 
panel the stressor(s) it has determined 
are corroborated by the evidence of 
record and instruct the examiner that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If PTSD is diagnosed, the 
examiner should identify the stressor or 
stressors to which such diagnosis may be 
attributed.  The rationale for all 
opinions expressed should be provided.

5.  The RO should review the record and 
ensure that all required notice and 
development has been accomplished under 
the VCAA and its implementing 
regulations.  The RO should then review 
the case and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
to include any additionally received 
evidence; fully cites the applicable 
legal provisions; and reflects detailed 
reasons and bases for the decision.  The 
veteran and his representative should 
then be afforded the applicable time 
period to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



